Trippe, Judge.
From the statement of' facts agreed on by the parties, as it appears in the record, the claimant purchased- the land from Heard after the judgment had been Obtained against him, (Heard) and had not been in possession four years at the time the levy was made. Without referring to the point decided at this term in the case of Akin vs. Freeman, we simply say that, from the above facts, whether the statute on the question involved was or' was not suspended, the purchaser did not have the possession of the property a sufficient time to have <Rscharg: H it from the lien of the judgment.
Judgment reversed.